In the Missouri Court of Appeals
                   Eastern District
                                       DIVISION FOUR

RITA VACCA,                                  )      No. ED100508
                                             )
       Appellant,                            )      Appeal from the Circuit Court
                                             )      of St. Louis County
vs.                                          )
                                             )      Honorable Mary Elizabeth Ott
MATTHEW VACCA,                               )
                                             )
       Respondent.                           )      FILED: November 25, 2014

       Matthew Vacca ("Husband") and Rita Vacca ("Wife") both appeal from the trial court's

Judgment/Order and Decree of Dissolution. We reverse and remand.

                                        I. Background

       Husband and Wife met in law school in 1988 and were married in 1992. Their sole child,

Daughter, was born in 1995, and since 2012 has been a student at the University of Missouri-

Columbia. Husband has been on disability since 2011.

       Wife filed for dissolution of marriage on February 10, 2011, and Husband counter-

petitioned for dissolution of the marriage on January 12, 2012. The parties agreed to a consent

order pedente lite, including a parenting plan, which was entered on February 16, 2012, and

established joint legal and physical custody of Daughter and gave Husband sole possession of the

marital home. Wife was to pay Daughter's medical and dental insurance.
       A bench trial was held on May 22 and 23, 2012, at which point the case was taken under

submission. The judgment, however, was not entered for almost a year, and in the interim, the

parties both filed motions to reopen the evidence for additional testimony. After Husband and

Wife submitted amended statements of income and expenses and statements of property, the trial

court entered its Judgment/Order and Decree of Dissolution ("Judgment") on May 16, 2013.

       The Judgment contained findings of fact and conclusions of law, which included holding,

inter alia, that the marriage was irretrievably broken; that the parties had agreed to joint legal

and physical custody of Daughter; and that Husband had engaged in marital misconduct through

physical and emotional abuse of Wife. The trial court awarded Husband $100,950 from the sale

of the marital home, his entire state pension, his 2007 Hyundai valued at $21,000, two Charles

Schwab accounts totaling $1,616, half of the parties' bank accounts, and the $95,000 value of his

condominium. Wife was awarded $100,950 from the sale of the marital home, her 2007

Hyundai Azer valued at $1,000, half of the parties' bank accounts, one Charles Schwab account

totaling $20,000, her two 401(k) accounts, her life insurance policy valued at $66,000, and a

MOST account for Daughter totaling $21,587.13. The trial court divided the parties' debts

equally.

       The Judgment next addressed maintenance, finding that Husband was "in poor health and

without adequate means to support himself" and that Wife was "of adequate means to support

herself and to provide support to Husband." The trial court found that Husband's reasonable

needs for living expenses totaled approximately $16,000 per month, and ordered Wife to pay

Husband $1,200 per month in maintenance, to terminate upon the death of either party or upon

Husband's remarriage, and modifiable upon proof of a substantial and continuing change of

circumstances.



                                                  2
       The Judgment then examined child support, including the following language: "The

Court finds that the Form 14 determination of Child Support herein is unjust and inappropriate

given the age of the minor child, the College Student status of the minor child, the incomes of the

parties, and the maintenance obligation of Wife as stated above." The Form 14 calculation

included in the Parenting Plan listed $954 as the "Presumed Monthly Support" to be paid from

Wife to Husband. However, notwithstanding the above quoted language, the trial court ordered

Wife to pay $954 to Husband in child support.

       Finally, the trial court awarded Husband $12,000 for his attorney's fees. Both parties

filed motions to amend the judgment or for new trial, although after the motions were argued and

taken under submission, the trial court did not rule on them before September 13, 2013, at which

point they were deemed denied. Rule 78.06. These appeals followed, and are consolidated here.

                                           II. Discussion

       Both parties challenge every aspect of the trial court's Judgment, including the

maintenance award, the child support order, the findings of marital misconduct or lack thereof,

the distribution of property, and the attorney's fees order.

       In a judge-tried case, we will sustain the trial court's judgment "unless there is no

substantial evidence to support it, unless it is against the weight of the evidence, unless it

erroneously declares the law, or unless it erroneously applies the law." Murphy v. Carron, 536
S.W.2d 30, 32 (Mo. banc 1976). We defer to the trial court's credibility determinations and view

the evidence and the inferences drawn therefrom in the light most favorable to the judgment.

Vinson v. Adams, 192 S.W.3d 492, 494 (Mo. App. E.D. 2006). The trial court is granted broad

discretion in the division of property, granting of maintenance, and awarding of attorney's fees;

as such, we review those decisions for abuse of discretion. Schuh v. Schuh, 271 S.W.3d 35, 37



                                                  3
(Mo. App. E.D. 2008) (citing Evans v. Evans, 45 S.W.3d 532, 526 (Mo. App. W.D. 2001));

Wilson v. Wilson, 642 S.W.2d 132, 136 (Mo. App. W.D. 1982).

       Upon review of the record, we agree with the parties that the trial court's decision is

arbitrary and without evidence to support it in every aspect. For example, the trial court ordered

Wife to pay Husband maintenance in the amount of $1,200 per month, based on a finding that

Husband's monthly expenses totaled $16,000. However, this figure is not explained or supported

anywhere in the record. Husband originally claimed $8,630.98 in monthly expenses, later

submitting amended statements of income and expenses that listed $11,177.87 for the same

category of expenses, as well as "additional expenses," which Husband said ranged from

$7,607.49 to $11,607.49, for a combined total of $24,143.28 to $29,221.28 per month. Aside

from the questionably substantial increase in Husband's monthly expenses, the trial court's

ultimate determination of his expenses – $16,000 – is not supported by the record. It appears to

be an arbitrary number the trial court decided was close enough to the median of Husband's

progressively increasing expense statements, higher than his original statement and lower than

the final amended statements he submitted. This amounts to a decision "so arbitrary and

unreasonable that it shocks the sense of justice and indicates lack of careful consideration."

Corrier v. Corrier, 112 S.W.3d 443, 446 (Mo. App. E.D. 2003).

       The child support award is just as arbitrary and unfounded in the evidence. Daughter

currently attends the University of Missouri, which is financed entirely by Wife, and even though

Daughter does not even reside with Husband, the trial court ordered Wife to pay $954 in child

support. This, after a seemingly explicit finding in the Judgment which states: "The Court finds

that the Form 14 determination of Child Support herein is unjust and inappropriate given the age

of the minor child, the College Student status of the minor child, the income of the parties, and



                                                 4
the maintenance obligation of Wife as stated above." And yet, a mere eight paragraphs later in

the Judgment, the trial court orders Wife to pay $954 per month, which is the amount taken from

the same Form 14 calculation the trial court just described as "unjust and inappropriate." This

blatant contradiction indicates the "lack of careful consideration" that renders a decision arbitrary

and unreasonable. Id.

       The rest of the Judgment is filled with similarly arbitrary decisions, which is likely due,

at least in part, to the nearly year-long gap between the conclusion of the trial and the issuance of

the Judgment. During this time the parties were allowed to submit amended statements of

income and expenses, although no examination about the accuracy of these statements ever took

place. The parties also both filed motions for new trial or to amend the Judgment after it was

issued, but those motions expired without a decision ever having been made. They simply

lapsed due to time. Rule 78.06.

       Ultimately, the entire Judgment is without substantial evidence to support it and is so

arbitrary and unreasonable that it amounts to an abuse of discretion. We vacate the trial court's

judgment and remand for a new trial for proper determination of maintenance, child support,

property division, and attorney's fees.

                                          III. Conclusion

       The judgment of the trial court is vacated and remanded, with directions to the trial court.




                                              ___________________________________
                                              ROY L. RICHTER, Judge

Patricia L. Cohen, P.J., concurs
Robert M. Clayton III, J., concurs



                                                  5